731 N.W.2d 717 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Garland MALONE, Jr., Defendant-Appellant.
Docket No. 133058. COA No. 264284.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the December 14, 2006 judgment of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall address whether the parties correctly informed the court that the minimum sentence range was 99 to 240 months based on the defendant's guidelines scores, or whether the correct minimum sentence range was 87 to 217 months, and whether resentencing is required under People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006).
The application for leave to appeal remains pending.